     Case 2:19-cv-10675-ILRL-MBN Document 30 Filed 08/10/20 Page 1 of 6
                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                        CIVIL ACTION

VERSUS                                                          NO. 19-10675

0.017 ACRES OF LAND, MORE OR                                    SECTION: “B”(5)
LESS, SITUATED IN PARISH OF
PLAQUEMINES STATE OF LOUISIANA,
AND ESTATE OF OLEVER TURNER RILEY

                            ORDER AND REASONS
     Considering the United States of America’s (“USA”) unopposed

motion for determination of title and to determine just compensation

for Tract 623E, the in rem described entity owned by the heirs to

the estate in the captioned action (Rec. Doc. 23),

     IT IS ORDERED that the USA’s motion is GRANTED;

     IT IS FURTHER ORDERED that prior to title vesting in the USA,

ownership of the property was held by the persons listed in this

Order and Reasons;

     IT IS FURTHER ORDERED that the just compensation for the taking

of Tract 623E, payable by the USA to the defendants/claimants, is

the total sum of $2,000;

     IT IS FURTHER ORDERED that the USA will submit a proposed

judgment consistent with this Order and Reasons within 21 days of

the date of this Order and Reasons.

                             BACKGROUND

     This   matter   is   before   the       court   on   the    USA’s   motion   for

determination of title and just compensation.




                                         1
      Case 2:19-cv-10675-ILRL-MBN Document 30 Filed 08/10/20 Page 2 of 6
      On May 24, 2019, the USA filed this action condemning 0.017

acres of land in Plaquemines Parish, Louisiana ("Tract 623E") for

the public use of flood protection.      Rec. Doc. 1.   Thereafter, on

May 31, 2019, the USA deposited $2,000 into the court's registry,

at which time title vested in the USA.     Rec. Docs. 5, 6.

      The USA has identified the persons that may have an ownership

interest in Tract 623E.   The property was purchased by Olever Turner

Riley by Act of Cash Sale in 1963.      Mrs. Olever Turner Riley died

intestate on May 17, 1985, her heirs have not been established by a

judicial proceeding.    See Interim Title Binder dated March 11, 2014

attached as Exhibit A to the subject motion (Rec. Doc. 23-2).

Further, the heirs of Olever Turner Riley have not cooperated with

the United States Army Corps of Engineers’ efforts to have signed

affidavits of death and heirship recorded in the Conveyance Records

of Plaquemines Parish, Louisiana. See Negotiator’s Report, attached

as Exhibit B to the subject motion (Rec. Doc. 23-3), at pp. 27, 29-

30.   Thus, the USA determined that ownership of Tract 623E is held

by the unopened Estate of Olever Turner Riley.

      After recording the Notice of Lis Pendens with the Plaquemines

Parish Clerk of Court, the USA obtained an updated title through the

date of the Notice to ensure that all parties potentially holding

an interest in Tract 623E had been named in this proceeding.        See

Interim Binder dated November 10, 2019 attached as Exhibit C to the

subject motion (Rec. Doc. 23-4).       The title contractor determined

that no additional conveyances or inscriptions where recorded in the

Plaquemines Parish Mortgage and Conveyance records.        Thus, it was

                                   2
     Case 2:19-cv-10675-ILRL-MBN Document 30 Filed 08/10/20 Page 3 of 6
unnecessary to add parties hereto.                Id.       None of          the

defendants/claimants have answered or otherwise appeared.

     Prior to filing this civil action, the USA obtained a trial

appraisal of Tract 623E that estimated the value of Tract 623E to

be $600.    See Summary Appraisal Report by Ronald Alexander attached

as Exhibit D to the subject motion (Rec. Doc. 23-5).

     On April 29, 2020, the USA filed the motion sub judice to

determine title and just compensation.         See Rec. Doc. 23.     To assist

the court in rendering a decision the USA filed two versions of the

Department of the Army’s Interim Binder on Owner's Title Guarantee

(Insurance) Policy, and the Appraisal Report.           See Exhibits A and C

to the subject motion (Rec. Docs. 23-1, 23-4).                These documents

identify the ownership and value of Tract 623E.

     On May 21, 2020, this court ordered the motion be submitted for

hearing on the papers on June 24, 2020, because no defendant has

appeared or answered.     See Rec. Doc. 24. On July 7, 2020, this court

granted    the   government’s   motion   for    leave    to   file   proof    of

publication. See Rec. Docs. 25, 26. The proof of publication states

that on three occasions in June 2020 in the Times-Picayune/The New

Orleans Advocate an announcement that the court would determine

ownership and just compensation issues relative to Tract 623E on

June 24, 2018.     See Rec. Doc. 25-1.

                            ANALYSIS & REASONS

I.    Ownership of Tract 623E

     A federal court sitting in a condemnation case is authorized

to determine who among the competing claimants held title to land

                                     3
     Case 2:19-cv-10675-ILRL-MBN Document 30 Filed 08/10/20 Page 4 of 6
prior to its condemnation. Clark v. White, 185 F.2d 528, 530 (5th

Cir. 1950).       Pursuant to Rule 71.1 of the Federal Rules of Civil

Procedure,     the      district     court       "tries     all    issues,   including

compensation, except when compensation must be determined by [a

specially constituted tribunal or by a jury]."                    Thus, this court has

jurisdiction      to     determine      whether     a     defendant/claimant    has   a

compensable interest and is entitled to present evidence as to just

compensation as to that issue.

     The    USA   has     filed    an    amicus     curiae    memorandum     regarding

ownership issues and has identified the persons and estates that

might have an ownership interest in Tract 623E, as outlined in the

title examiner's review of the chain of title.                     The USA shows that

the Estate of Olever Turner Riley holds the sole ownership interests

in Tract 623E.         None of the persons identified by the United States

Army Corps of Engineers as purported heirs of Olever Turner Riley

and given legal notice by the USA have filed either an appearance

or an answer in these proceedings.                      The USA published on three

occasions    in   June     2020    in    the     Times-Picayune/The      New   Orleans

Advocate an announcement that the court would determine ownership

and just compensation issues relative to Tract 623E on June 24,

2020.   There being no challenge or additional evidence to consider

with respect to ownership, this court is persuaded by the USA’s

submissions, which is based on a title examination and the title

policy on Tract 623E.        Considering the evidence presented the court

finds that, the Estate of Olever Turner Riley is the sole owner of

a compensable interest in Tract 623E at the time of its taking, and

                                             4
     Case 2:19-cv-10675-ILRL-MBN Document 30 Filed 08/10/20 Page 5 of 6
it is therefore entitled to just compensation for the public taking

of Tract 623E.

II.     Just Compensation

      In this case, there is no jury demand.     Thus, this court may

make a determination of just compensation. Fed. R. Civ. P. 71.1(h).

Pursuant to Rule 71.1(e)(3), “a defendant -- whether or not it has

previously appeared or answered -- may present evidence on the amount

of compensation to be paid and may share in the award.”

      Although the USA published notices in the newspaper, nobody has

appeared to contest the USA’s submission as to just compensation.

Just compensation is the fair market value of the property on the

date of its appropriation.     Kirby Forest Indus., Inc. v. United

States, 104 S. Ct. 2187, 2194 (1984).       The USA has presented an

appraisal of the property that states that just compensation in the

amount of $600 is proper and appropriate.    See Summary Appraisal by

Ronald Alexander attached as Exhibit D to the subject motion (Rec.

Doc. 23-5) at pp. 9, 82.     No party has contested the USA’s just

compensation valuation or submitted an alternative estimate of just

compensation. Although the trial appraisal estimated the tract’s

value to be $600, the USA deposited $2,000 in just compensation

based upon an Offer to Sell which was accepted during negotiations

with the purported landowners. See Exhibit E attached to the subject

motion (Rec. Doc. # 23-6).   The record supports a finding that $600

is the fair market value of Tract 623E.         However, there is a

contractual obligation of the government to pay $2,000 for Tract

623E.    Id.; see also pp. 28-30 of Negotiator’s Report, Exhibit B

                                  5
     Case 2:19-cv-10675-ILRL-MBN Document 30 Filed 08/10/20 Page 6 of 6
(Rec. Doc. # 23-3).        Accordingly, this court finds that $2,000

constitutes just compensation for the taking of Tract 623E.

     New Orleans, Louisiana this 7th day of August, 2020.




                                 ___________________________________
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                   6
